Deters, J.
The defendant contends that the plaintiff’s intestate forfeited his rights as a passenger by voluntarily leaving the train at Prison Point, without regard to the manner in which he left it; that is, assuming that the conduct of the plaintiff’s intestate was in all other respects proper, the fact that he left the train there deprived him of his rights as a passenger. But Prison Point was not merely a place where the defendant was obliged by law to stop its trains, but by the eastern side of the track were a building and platform adapted for the use of passengers, and used by them to enter the defendant’s trains, as well as by the defendant’s workmen at its shops in the immediate vicinity. This certainly was some evidence of an inducement to enter and leave the trains at this place; and, under the instructions given the jury, they were to determine whether there was, at that place, a station or place prepared for passengers to stop. This inquiry was of importance as bearing upon the second question in the case. This arose from the circumstance that the plaintiff’s intestate actually left the train upon the western side, where there was no station or preparation for passengers.
It is the further contention of the defendant, that the plaintiff’s intestate forfeited his rights as a passenger by intentionally leaving the train upon the side upon which no provision had been made for passengers. This contention is, in substance, that, even if it can be held that there was any inducement or invitation to leave the train, it was simply on the eastern side; and that the duty of the defendant to protect its passengers was coextensive only with the invitation, and cannot be further *471extended. But if the train had reached a point where the passenger might lawfully leave it, as it was clearly dangerous to do so on one side, and no means were provided to prevent passengers from leaving on the wrong side, and no direction was given them not to do so, it was a question for the jury whether reasonable care/ for the safety of the passengers had been used by the railroad; and the instructions on this part of the case were full and careful. He would still be a passenger, within the meaning of that word in the statute, if, by reason of the defendant’s neglect of precautions which it should have taken, the plaintiff’s intestate left the cars upon the wrong side, and thereby lost his life.
The case appears to be substantially determined by the former decision in this case. McKimble v. Boston & Maine Railroad, 139 Mass. 542. It was not necessary to prove that the plaintiff’s intestate was not negligent, if he was a passenger, and his life was lost through the negligence of the defendant, or the gross negligence of its servants or agents. Pub. Sts. c. 112, § 212.

Exceptions overruled.